COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §               No. 08-18-00022-CR
 ANTONIO BARBA DUENAS,
                                               §                   Appeal from the
                  Appellant,
                                               §                   41st District Court
 v.
                                               §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                               §               (TC# 20100D02223)
                  State.
                                             §
                                           ORDER

       Pending before the Court is Appellant’s motion to supplement the record with the
reporter’s record of a suppression hearing conducted on March 25, 2011. Appellant’s motion
alleges facts indicating that the court reporter prepared the record of the March 25, 2011 hearing
but neither the record nor the court reporter’s notes can be located. The State asserts in its
response that it has in its possession a hard copy of the reporter’s record which was signed and
certified by the court reporter on June 20, 2012. The State requests guidance on how the
reporter’s record in its possession can be made part of the appellate record. Appellant’s motion
to supplement the record with the reporter’s record of the March 25, 2011 hearing is GRANTED.
The State is directed to provide the hard copy of the record to the court reporter so that she may
prepare the record of the hearing for e-filing and file it with this Court. The supplemental
reporter’s record is due to be filed no later than twenty days from the date of the order.
Therefore, the court reporter is ordered to e-file the supplemental reporter’s record on or before
November 13, 2018. Further, the motion for extension of time to file the Appellant’s brief will
remain pending the filing of the supplemental reporter’s record.
       IT IS SO ORDERED this 24th day of October, 2018.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.